ne koe I

a
” AO 2458 (Rev, 02/08/2018 Judgment in a Criminal Petty Case (Modified) |. Be, . . Page 1.of 1 | f

UNITED STATES DISTRICT COURT
- SOUTHERN DISTRICT OF CALIFORNIA

United States of America oo JUDGMENT IN A CRIMINAL CASE
ve (For Offenses Committed On or After November I, 1987}

David Ramirez-Velasco Case Number: 3:19-mj-23378

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Micha¢l Edmu s i
Defendanh's Attorney_™
REGISTRATION NO. 19420508 AUG 2 0 2019
THE DEFENDANT: _ EAR Ua Baltic? COUAT.
pleaded guilty to count(s) 1 of Complaint eguttenh Bi QTHIST GF CAL OANA
L] was found guilty to count(s) “— —

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense So Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1 .

L] The defendant has been found not guilty on counts)
Oo Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

SL \/ ala,
CL] TIME SERVED AA days

Assessment: $10 WAIVED Fine: WAIVED

& Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. .

_] Court recommends defendant be deported/removed with relative, __ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
_ of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and °
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, August 20, 2019
Date of Imposition of Sentence

Received a Calle | , | Ky if Wo

DUSM _ Lit! ROBERT N. BLOCK
~ UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | 3:19-mj-23378 .

 

 
